


Exhibit 10.13.9

 

JANUS LONG TERM INCENTIVE AWARD (“LTI”) ACCEPTANCE FORM

 

The Company grants to <Grantee Name> (“you” or “Grantee”), effective as of
<Grant Date> (the “Grant Date”), a Performance Stock Unit Award (the “LTI
Award”) as described below, subject to the terms and conditions set forth in
this LTI Acceptance Form, the attached Company Plan and the attached Appendices
A and B.

 

Performance Stock Unit Award — see Appendix A for additional terms

 

Number of Stock Units
Granted                                                                                                                                                    
<Quantity Granted>

 

a.                                     Pursuant to the terms of the LTI Award,
you shall be eligible to vest in a number of stock units, if any, based on the
achievement of the performance criteria set forth in Appendix B (the
“Performance Criteria”), provided that you have not experienced a Termination of
Affiliation prior to <Vesting Date> (the “Vesting Date”).  Any portion of the
LTI Award that does not vest because the applicable Performance Criteria have
not been satisfied as of the Vesting Date shall be terminated, cancelled and
forfeited.

 

b.                                    Notwithstanding the provisions of
(a) above and (c) below, if you have a Termination of Affiliation with the
Company due to death or Disability, the LTI Award shall vest based on
achievement of the Performance Criteria measured as of the last trading date
prior to the Termination of Affiliation (determined using the average closing
stock price for the shares of the Company’s common stock for the ninety (90)
trading day period immediately preceding the Termination of Affiliation). Except
as provided in the preceding sentence or in (c) below, in the event that you
have a Termination of Affiliation, any portion of the LTI Award that is
unvested, and any of your rights hereunder, shall be terminated, cancelled and
forfeited effective immediately upon such Termination of Affiliation.

 

c.                                     Notwithstanding anything to the contrary
in the Company Plan, following a Change of Control, the LTI Award shall remain
outstanding, the Performance Period shall remain in effect, and you shall be
eligible to vest in a number of stock units, if any, based on the achievement of
the Performance Criteria as set forth in Appendix B, provided that you have not
experienced a Termination of Affiliation prior to the Vesting Date. 
Notwithstanding the foregoing and the provisions of (a) above, in the event that
you experience a Termination of Affiliation due to the  termination of your
employment or service by the Company without Cause or by you for Good Reason, in
each case following a Change of Control and prior to <Vesting Date>, the LTI
Award shall vest based on achievement of the Performance Criteria measured as of
the last trading date prior to the Termination of Affiliation (determined using
the average closing stock price for the shares of the Company’s common stock 
for the ninety (90) trading day period immediately preceding the Termination of
Affiliation).

 

d.                                    In accordance with the Company Plan, the
Committee may, in its sole discretion, accelerate the vesting of all or a
portion of the LTI Award or waive any or all of the terms and conditions
applicable to this LTI Acceptance Form or the attached Appendices. This LTI
Acceptance Form and the attached Appendices do not supersede, or otherwise amend

 

--------------------------------------------------------------------------------


 

or affect any other LTI awards, agreements, rights or restrictions that may
exist between the parties.

 

e.                                     Capitalized terms used but not defined in
this LTI Acceptance Form have the meaning specified in the Company Plan and/or
in the attached Appendices.

 

By executing this LTI Acceptance Form, you indicate your acceptance of the LTI
Award set forth above and agree to be bound by the terms, conditions and
provisions set forth in the LTI Acceptance Form, the attached Appendices and the
Company Plan, all of which are incorporated by reference herein and are an
integral part of this LTI Acceptance Form. Please sign and return this LTI
Acceptance Form to the Assistant Corporate Secretary’s Office in the envelope
provided within sixty (60) days after the Company’s mailing of this LTI
Acceptance Form to you. In the event you fail to return the executed original
within sixty (60) days, the Company reserves the right to terminate and forfeit
the LTI Award (including any rights provided for in this LTI Acceptance Form and
the attached Appendices), or to suspend or forfeit all or any vesting
event(s) arising from the LTI Award. This LTI Acceptance Form may be executed in
counterparts, which together shall constitute one and the same original. This
LTI Acceptance Form may be executed by the exchange of facsimile signature
pages, provided that by doing so the Participant agrees to provide an original
signature as soon thereafter as possible.

 

2

--------------------------------------------------------------------------------


 

ACCEPTED AND AGREED TO AS OF THE GRANT DATE:

 

 

 

PARTICIPANT:

 

 

 

 

 

 

 

<Grantee Name>

 

 

 

 

 

JANUS CAPITAL GROUP INC.

 

 

 

 

 

By:

 

 

 

By:

David W. Grawemeyer

 

 

Title:

Executive Vice President,

 

 

 

General Counsel and Secretary

 

3

--------------------------------------------------------------------------------


 

APPENDIX A — TERMS OF PERFORMANCE STOCK UNIT AWARD

 

1.                                     Grant of Performance Stock Unit Award.

 

Subject to the provisions of this Appendix, the LTI Acceptance Form and the
Company’s 2010 Long Term Incentive Stock Plan, as may be amended from time to
time (the “Company Plan”), the Company hereby grants to Grantee the number of
performance stock units (the “Stock Units”) identified under the Performance
Stock Unit Award section of the attached LTI Acceptance Form, representing the
same number of shares of the Company’s common stock, par value $.01 per share
(“Common Stock”).

 

2.                                     No Right to Continued Employment.

 

Nothing in this Appendix or the Company Plan shall confer upon Grantee any right
to continue providing services to, or be in the employ of, the Company or any
Subsidiary or interfere in any way with the right of the Company or any
Subsidiary to terminate Grantee’s association or employment at any time.

 

3.                                     Unfair Interference.

 

During Grantee’s employment with the Company or any Subsidiary and during the
twelve (12) months after Termination of Affiliation, Grantee shall not:
(i) knowingly and directly solicit, hire or attempt to hire, or assist another
in soliciting, hiring or attempting to hire, on behalf of any Competitive
Business, any person who is an employee or contractor of the Company or any
Subsidiary; or (ii) knowingly and directly divert, attempt to divert, solicit,
or assist another in diverting, attempting to divert or soliciting, the customer
business of any Protected Client on behalf of a Competitive Business.  For
purposes of this section, “Competitive Business” means any business that
provides investment advisory or investment management services or related
services; and “Protected Client” shall mean any person or entity to whom the
Company or any Subsidiary provided investment advisory or investment management
services at any point during the six (6) months preceding Grantee’s Termination
of Affiliation.

 

4.                                     Change of Control.

 

(a)                                 For purposes of this Appendix and the LTI
Acceptance Form, “Good Reason” shall have the meaning assigned to such term in
Grantee’s individual employment, change in control or severance agreement (if
any).  If Grantee is not a party to an agreement in which Good Reason is
defined, Good Reason shall mean the occurrence of any of the events or
conditions described below which are not cured by the Company within thirty (30)
days after the Company has received written notice from Grantee (which notice
must be provided by Grantee within ninety (90) days of the initial existence of
the event or condition constituting Good Reason):

 

(i)                                     a material adverse alteration in the
nature or status of your responsibilities from those in effect immediately prior
to the Change of Control other than any such alteration primarily attributable
to the fact that the Company may no longer be a public company or to other
changes in the identity, nature

 

4

--------------------------------------------------------------------------------


 

or structure of the Company; and provided, that a change in Grantee’s title or
reporting relationships shall not of itself constitute Good Reason (unless such
change results in a material adverse alteration as described above);

 

(ii)                                  any material reduction in Grantee’s base
salary except for any across-the-board reduction similarly affecting
similarly-situated employees of the Company; or

 

(iii)                               the relocation of Grantee’s principal place
of employment to a location more than forty (40) miles from Grantee’s principal
place of employment immediately prior to the Change of Control, provided that
such relocation results in a material negative change to Grantee’s employment.

 

(b)                                Notwithstanding subsection (c) of the LTI
Acceptance Form, in the event of a Change of Control of the Company, the Company
may, in its sole discretion, cancel Grantee’s LTI Award in exchange for a
payment in cash in an amount equal to (x) the consideration paid per share of
Common Stock in the Change of Control multiplied by (y) the number of shares of
Common Stock subject to Grantee’s LTI Award that vest based on achievement of
the Performance Criteria measured as of the last trading date prior to the
Change in Control (determined using the average closing stock price for the
shares of the Company’s common stock  for the ninety (90) trading day period
immediately preceding the Change in Control).

 

5.                                     Clawback.

 

Notwithstanding anything to the contrary contained in this Appendix, the LTI
Acceptance Form, the Company Plan or Appendix B, and subject to then-applicable
U.S. Securities and Exchange Commission, New York Stock Exchange and/or other
regulatory requirements related to clawback or compensation reimbursement rules,
if Grantee is found by a court of competent jurisdiction (in a final judgment
that is either not appealed or is non-appealable) or by any relevant regulator
to have knowingly committed fraud against the Company or any of its Affiliates,
or if Grantee is found to have actively participated in, knowingly concealed or
covered up, or knowingly failed to identify a material misstatement in the
Company’s financial statements, Grantee’s LTI awards granted in the three
(3) calendar years prior to such judgment or regulatory determination, whether
vested or unvested, shall be immediately forfeited and cancelled, and Grantee
shall promptly return and repay to the Company, in respect of any shares of
Common Stock, stock options or mutual fund units previously transferred to
Grantee pursuant to such LTI award agreements, an amount equal to the lesser of:
(i) the fair market value of such shares, stock options (based on the intrinsic
value of such stock options) or mutual fund units on the date of vesting, and
(ii) the fair market value of such shares, stock options (based on the intrinsic
value of such stock options) or mutual fund units on the date on which such
repayment obligation arises, in each case, regardless of whether Grantee
previously sold or otherwise disposed of such shares.

 

5

--------------------------------------------------------------------------------


 

6.                                     Issuance of Shares of Common Stock.

 

Subject to Section 12 (pertaining to the withholding of taxes) and Section 20
(pertaining to Section 409A of the Code), as soon as practicable after each
vesting event under Subsections (a), (b) and (c) of the LTI Acceptance Form, but
in no case later than seventy (70) days following the date on which an award
becomes vested (provided that it has been determined that the applicable
Performance Criteria have been achieved and there has been no prior forfeiture
of the Stock Units pursuant to the terms of this Appendix, the LTI Acceptance
Form, the Company Plan or Appendix B), the Company shall issue (or cause to be
delivered) to Grantee one or more stock certificates for Common Stock or
otherwise transfer shares of Common Stock with respect to the Stock Units
vesting (or shall take other appropriate steps to reflect Grantee’s ownership of
all or a portion of the vested Stock Units that are subject to this Appendix). 
Following the settlement of the vested Stock Units in Common Stock pursuant to
this Section 6, Grantee may not sell, assign, transfer or otherwise dispose of
any of the “net shares” (as defined below) of Common Stock transferred to
Grantee upon settlement of such vested Stock Units until the first anniversary
of the date on which the Stock Units vested (such period, the “Holding
Period”).  Grantee may be required to execute and deliver such other agreements
as may be reasonably requested by the Company that are consistent with the
foregoing or that are necessary to give further effect thereto.  For purposes of
this Section 6 only, the term “net shares” shall mean the net number of shares
of Common Stock transferred to Grantee upon settlement of the vested Stock Units
after subtracting such shares of Common Stock withheld by the Company, if any,
in payment of tax withholding obligations applicable to such settlement.

 

7.                                     Nontransferability of the Stock Units.

 

No Stock Units shall be transferable by Grantee by means of sale, assignment,
exchange, encumbrance, pledge or otherwise.

 

8.                                     Rights as a Stockholder.

 

Except as otherwise specifically provided in this Appendix, Grantee shall have
no rights as a stockholder solely as a result of the grant of the Stock Units
and shall have no right to cash or stock dividends or to be credited with
Dividend Equivalents on his or her Stock Units to the extent dividends are paid
on shares of Common Stock, unless and until Grantee has become the holder of
record of shares of Common Stock following payment in Common Stock upon the
vesting of the Stock Units.  Grantee shall have full rights as a stockholder
with respect to the net shares during the Holding Period, except the right to
sell, assign, transfer or otherwise dispose of the net shares.

 

9.                                     Adjustment in the Event of Change in
Common Stock.

 

In the event that the Committee determines that any dividend or other
distribution (whether in the form of cash, Common Stock, other securities, or
other property), recapitalization, stock split, reverse stock split,
subdivision, consolidation or reduction of capital, reorganization, merger,
scheme of arrangement, split-up, spin-off or combination involving the Company
or repurchase or exchange of Common Stock or other rights to purchase Common
Stock or other securities of the Company, or other similar corporate transaction
or event that

 

6

--------------------------------------------------------------------------------


 

affects the Common Stock such that an adjustment is determined by the Committee
to be appropriate to prevent dilution or enlargement of the benefits or
potential benefits intended to be made available under the Company Plan, then
the Committee shall, in such manner as it may deem equitable, adjust the number
and type of shares or Stock Units, or, if deemed appropriate, make provision for
a cash payment to Grantee or the substitution of other property for Stock Units;
provided, that the number of Stock Units shall always be a whole number.

 

10.                              Payment of Transfer Taxes, Fees and Other
Expenses.

 

The Company agrees to pay any and all original issue taxes and stock transfer
taxes that may be imposed on the issuance of shares received by a Grantee in
connection with the Stock Units, together with any and all other fees and
expenses necessarily incurred by the Company in connection therewith.

 

11.                              Other Restrictions.

 

Notwithstanding any other provision of the Company Plan or this Appendix, the
Company will not be required to issue, and Grantee may not sell, assign,
transfer or otherwise dispose of, any shares of Common Stock received as payment
of the Stock Units, unless (a) there is in effect with respect to the shares of
Common Stock received as payment for the Stock Units a registration statement
under the Securities Act of 1933, as amended, and any applicable state or
foreign securities laws or an exemption from such registration, and (b) there
has been obtained any other consent, approval or permit from any other
regulatory body which the Committee, in its sole discretion, deems necessary or
advisable.  The Company may condition such issuance, sale or transfer upon the
receipt of any representations or agreements from the parties involved, and the
placement of any legends on certificates representing Common Stock received as
payment of Stock Units, as may be deemed necessary or advisable by the Company
in order to comply with such securities law or other restrictions.

 

12.                              Taxes and Withholding.

 

No later than the date as of which an amount first becomes includible in the
gross income of Grantee for tax withholding purposes with respect to any Stock
Units or underlying shares of Common Stock, Grantee shall pay all taxes that are
required by applicable laws and regulations, if any, to be withheld by either:
(i) participating in the Company’s Share Withholding Program to have shares of
Common Stock withheld by the Company or its agent (provided that it will not
result in adverse accounting consequences to the Company), or (ii) making other
payment arrangements satisfactory to the Company.  For the avoidance of doubt,
the shares of Common Stock are subject to income tax at the time of the issuance
of such shares.  The obligations of the Company under this Appendix shall be
conditioned on compliance by Grantee with this Section 12.  It is intended that
the foregoing provisions of this Section 12 shall normally govern the payment of
withholding taxes (if required); however, if the required withholding is not
accomplished under the preceding provisions of this Section 12, Grantee agrees
that the Company shall, to the extent permitted by law, have the right to deduct
any such taxes from any payment otherwise due to Grantee, including compensation
or the delivery of the Stock Units or underlying shares of Common Stock that
gives rise to the withholding requirement.

 

7

--------------------------------------------------------------------------------


 

13.                              Notices.

 

Any notice to be given to the Company shall be addressed to the Company at its
principal office, in care of its Assistant Corporate Secretary.  Any notice to
be given to Grantee shall be addressed to Grantee at the address listed in the
Company’s records.  By a notice given pursuant to this section, either party may
designate a different address for notices.  Any notice shall have been deemed
given (i) when actually delivered to the Company, or (ii) if to Grantee, when
actually delivered; when deposited in the U.S. Mail, postage prepaid and
properly addressed to Grantee; or when delivered by overnight courier.

 

14.                              Binding Effect.

 

Except as otherwise provided hereunder, this Appendix shall be binding upon and
shall inure to the benefit of the heirs, executors or successors of the parties
to this Appendix.

 

15.                              Laws Applicable to Construction.

 

The interpretation, performance and enforcement of this Appendix shall be
governed by the laws of the State of Delaware without reference to principles of
conflict of laws, as applied to contracts executed in and performed wholly
within the State of Delaware.  In addition to the terms and conditions set forth
in this Appendix, the Stock Units are subject to the terms and conditions of the
Company Plan, which is hereby incorporated by reference.

 

16.                              Severability.

 

The invalidity or enforceability of any provision of this Appendix shall not
affect the validity or enforceability of any other provision of this Appendix.

 

17.                              Conflicts and Interpretation.

 

In the event of any conflict between this Appendix and the Company Plan, the
Company Plan shall control.  In the event of any ambiguity in this Appendix, or
any matters as to which this Appendix is silent, the Company Plan shall govern
including, without limitation, the provisions thereof pursuant to which the
Committee has the power, among others, to (i) interpret the Company Plan,
(ii) prescribe, amend and rescind rules and regulations relating to the Company
Plan, and (iii) make all other determinations deemed necessary or advisable for
the administration of the Company Plan.

 

18.                              Amendment.

 

Except as otherwise provided for in this Appendix, this Appendix may not be
modified, amended or waived except by an instrument in writing approved by both
parties hereto or approved by the Committee.  The waiver by either party of
compliance with any provision of this Appendix shall not operate or be construed
as a waiver of any other provision of this Appendix, or of any subsequent breach
by such party of a provision of this Appendix.  Notwithstanding anything to the
contrary contained in the Company Plan or in this Appendix, to the extent that
the Company determines that the Stock Units are subject to Section 409A of the
Code and fail to comply with the requirements of Section 409A of the Code, the
Company reserves the right to

 

8

--------------------------------------------------------------------------------


 

amend, restructure, terminate or replace the Stock Units in order to cause the
Stock Units to either not be subject to Section 409A of the Code or to comply
with the applicable provisions of such section.

 

19.                              Headings.

 

The headings of Sections herein are included solely for convenience of reference
and shall not affect the meaning or interpretation of any of the provisions of
this Appendix.

 

20.                              Section 409A; Six-Month Delay.

 

The intent of the parties is that payments and benefits under this Appendix
comply with Section 409A and, accordingly, to the maximum extent permitted this
Appendix shall be interpreted and administered to be in compliance therewith. 
Notwithstanding anything contained herein to the contrary, Grantee shall not be
considered to have terminated employment with the Company for purposes of this
Appendix unless Grantee would be considered to have incurred a “separation from
service” from the Company within the meaning of 409A.  Each amount to be paid or
benefit to be provided under this Appendix shall be construed as a separate
identified payment for purposes of Section 409A, and any payments described in
this Appendix that are due within the “short term deferral period” as defined in
Section 409A shall not be treated as deferred compensation unless applicable law
requires otherwise.  Without limiting the foregoing, and notwithstanding
anything contained herein to the contrary, to the extent required in order to
avoid accelerated taxation and/or tax penalties under Section 409A of the Code,
amounts that would otherwise be payable and benefits that would otherwise be
provided pursuant to this Appendix during the six (6) month period immediately
following Grantee’s separation from service shall instead be paid on the first
business day after the date that is six (6) months following Grantee’s
separation from service (or death, if earlier).

 

9

--------------------------------------------------------------------------------

 

APPENDIX B — PERFORMANCE CRITERIA

 

1.                                     Performance Criteria.

 

Subject to Sections 2 and 3 below, the number of Stock Units, if any, which
shall vest  on the last day of the Performance Period (as defined in Section 4
below) shall be equal to the product obtained by multiplying (x) the Number of
Stock Units Granted (as set forth in the LTI Acceptance Form) by (y) the
applicable payout percentage (as set forth in the following table).

 

Percentile Rank

 

Payout Percentage

 

90th and above

 

200

%

50th

 

100

%

11th

 

2.5

%

Below 11th

 

0

%

 

If the Company’s Percentile Rank (as defined in Section 4 below) during the
Performance Period is greater than the 11th percentile but less than the 50th
percentile, or greater than the 50th percentile but less than the 90th
percentile, the payout percentage shall be interpolated on a straight line based
as follows:

 

[g11243mc03i001.jpg]

 

Where:

“P” represents the Company’s Percentile Rank; and

“(90 – 10)” captures interpolation between the 90th and 10th percentiles.

 

The following example illustrates the application of the Payout Percentage
formula:

 

[g11243mc03i002.jpg]

 

Where:

“67” represents the Company’s Percentile Rank, in this example, equal to 67% (as
calculated pursuant to Section 4(d) below), assuming a number ranking for the
Company equal to 5 out of 13.

 

The Committee shall have the power and authority to make all determinations
concerning whether the Performance Criteria have been achieved and to make any
necessary adjustments to the Performance Criteria (to the extent permitted by
section 162(m) of the Code, as applicable).

 

2.                                     Maximum Total Value Cap.

 

Notwithstanding anything set forth in Section 1, and regardless of the Company’s
Percentile Rank, if the End Date Value (as defined in Section 4 below) of the
number of Stock Units that would have vested pursuant to the formula set forth
in Section 1 exceeds 400% of the

 

10

--------------------------------------------------------------------------------


 

Grant Date Value (as defined in Section 4 below) of the Number of Stock Units
Granted, then the number of Stock Units that vest pursuant to Section 1 shall be
reduced to the number of Stock Units with an End Date Value equal to 400% of the
Grant Date Value of the Number of Stock Units Granted (rounded down to nearest
whole share).

 

The following example illustrates the impact of the Maximum Total Value Cap:

 

 

 

Grant Date
Value

 

Per Share
Stock Price

 

Number of
Stock Units
Granted

 

Company’s
Percentile
Rank

 

Payout
Percentage
(Before
Cap)

 

Calculated
Vest Value
(Before
Cap)

 

Actual
Vest Value
(After
Cap)

 

Actual
Shares
Vesting
(After Cap)

 

Grant Date

 

$

1M

 

$

10

 

100,000

 

 

 

 

 

 

 

 

 

 

 

Vest Date

 

 

 

$

50

 

 

 

#1

 

200%

 

$

10M

 

$

4M

 

80,000

 

(3-years)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(100,000 shares * 200% = 200,000 shares)

 

(200,000 shares * $50 per share = $10M)

 

($1M Grant Date Value * 400% = $4M)

 

($4M divided by $50 per share = 80,000 shares)

 

 

3.                                     Negative TSR Cap.

 

Notwithstanding anything set forth in Section 1, and regardless of the Company’s
Percentile Rank, if the Company’s Total Shareholder Return is negative, then the
number of Stock Units that vest pursuant to Section 1 shall not exceed the
Number of Stock Units Granted (as set forth in the LTI Acceptance Form).

 

The following example illustrates the impact of the Negative TSR Cap:

 

 

 

Grant Date
Value

 

Per Share
Stock Price

 

Number of
Stock Units
Granted

 

Company’s
Percentile
Rank

 

Payout
Percentage
(Before
Cap)

 

Calculated
Vest Value
(Before
Cap)

 

Actual
Shares
Vesting
(After
Cap)

 

Actual
Vest Value
(After Cap)

 

Grant Date

 

$

1M

 

$

10

 

100,000

 

 

 

 

 

 

 

 

 

 

 

Scenario A

 

 

 

$

6

 

 

 

#1

 

200%

 

$

1.2M

 

100,000

 

$

600K

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Vest Date (3-years)

 

 

 

 

 

 

 

 

 

(100,000 shares * 200% = 200,000 shares)

 

(200,000 shares * $6 per share = $1.2M)

 

(capped at 100,000 shares for negative TSR)

 

(100,000 shares * $6 per share = $600K)

 

Scenario B

 

 

 

$

6

 

 

 

#5

 

142.5%

 

$

855K

 

100,000

 

$

600K

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Vest Date (3-years)

 

 

 

 

 

 

 

 

 

(100,000 shares * 142.5% = 142,500 shares)

 

(142,500 shares * $6 per share = $855K)

 

(capped at 100,000 shares for negative TSR)

 

(100,000 shares * $6 per share = $600K)

 

 

11

--------------------------------------------------------------------------------


 

4.                                     Definitions.

 

For purposes of this Appendix B, the following terms have the following
meanings:

 

(a)                                 “End Date Value” means, with respect to the
number of Stock Units that vest pursuant to the formula set forth in Section 1,
the dollar value determined by multiplying the number of Stock Units that vest
pursuant to the formula set forth in Section 1 by the average of the high and
low stock prices of a share of Common Stock on the last day of the Performance
Period (or, if such date is not a trading day, the last trading day preceding
such date).

 

(b)                                “Grant Date Value” means, with respect to the
Number of Stock Units Granted, the dollar value determined by multiplying the
Number of Stock Units Granted by the average of the high and low stock prices of
a share of Common Stock on the Grant Date (or, if such date is not a trading
day, the last trading day preceding such date).

 

(c)                                 “Peer Group” means the following companies:
(1) Affiliated Managers Group, Inc. (NYSE: AMG); (2) AllianceBernstein Holding
L.P. (NYSE: AB); (3) Ameriprise Financial. Inc. (NYSE: AMP); (4) Cohen &
Steers, Inc. (NYSE: CNS); (5) Eaton Vance Corp. (NYSE: EV); (6) Federated
Investors, Inc. (NYSE: FII); (7) Franklin Resources, Inc. (NYSE: BEN);
(8) Invesco Ltd. (NYSE: IVZ); (9) Legg Mason, Inc. (NYSE: LM); (10) Old Mutual
Asset Management (NYSE: OMAM); (11) T. Rowe Price Group, Inc. (NasdaqGS: TROW);
and (12) Waddell & Reed Financial, Inc. (NYSE: WDR) (each, a “Peer Company”). 
For purposes of this LTI Award, (i) a Peer Company that declares bankruptcy
during the Performance Period shall remain a Peer Company, provided that the
Total Shareholder Return for such Peer Company shall be deemed to be -100% for
the Performance Period, (ii) if a Peer Company engages in a Business Combination
during the Performance Period with another Peer Company, the surviving
publicly-traded company resulting from such Business Combination shall remain a
Peer Company, and the Peer Company that is no longer publicly traded following
such Business Combination shall cease to be a Peer Company, (iii) if a Peer
Company engages in a Business Combination during the Performance Period with an
entity that is not a Peer Company, the surviving publicly-traded company
resulting from such Business Combination shall be deemed a Peer Company,
provided that all or substantially all of the individuals and entities who are
the beneficial owners of the outstanding shares of the Peer Company’s common
stock immediately prior to such Business Combination beneficially own, directly
or indirectly, more than 50% of the outstanding shares of common stock of the
surviving publicly-traded company resulting from such Business Combination, and
(iv) if a Peer Company engages in a spin-off during the Performance Period, the
average closing price of the spun-off corporation for the ninety (90) trading
day period following the distribution date shall be treated as a dividend for
purposes of determining the Total Shareholder Return of such Peer Company.

 

(d)                                “Percentile Rank” means the percentile
ranking of the Company’s Total Shareholder Return during the Performance Period
relative to the Total Shareholder Return of each of the other companies that
remain in the Company’s Peer Group on the last day of the Performance Period. 
The Company’s Percentile Rank will be determined by ranking the Company and the
number of other companies that remain in the Peer Group on the last day of the
Performance Period (the “Group Companies”) from the highest to lowest according
to their

 

12

--------------------------------------------------------------------------------


 

respective Total Shareholder Return, then calculating the percentile ranking of
the Company relative to the Group Companies as follows:

 

[g11243mc03i003.gif]

 

Where:

“P” represents the Percentile Rank rounded to the nearest whole percentile;

“R” represents the Company’s number ranking among the Group Companies; and

“N” represents the number of Group Companies (including the Company).

 

The following example illustrates the application of the Percentile Rank
formula:

 

[g11243mc03i004.gif]

 

Where:

“5” represents the Company’s number ranking among the Group Companies, in this
example, equal to 5 out of 13; and

“13” represents the number of Group Companies (including the Company), in this
example, equal to 13.

 

(e)                                 “Performance Period” means the period
beginning on January 1, 2017 and ending on the Vesting Date, unless if you have
a Termination of Affiliation with the Company (A) due to your death or
Disability, or (B) following a Change of Control and prior to December 31, 2019,
due to a termination of your employment or service by the Company without Cause
or by you for Good Reason, in which case the Performance Period shall mean the
period beginning on January 1, 2017 and ending on the last trading date prior to
the Termination of Affiliation.

 

(f)                                   “Total Shareholder Return” means the rate
of the return reflecting stock price appreciation over the Performance Period
plus reinvestment of dividends paid with respect to such stock on the
ex-dividend dates.  For purposes of calculating the total shareholder return for
the Company and each Peer Company, the beginning stock price shall be the
average closing stock price for such company for the ninety (90) trading day
period immediately preceding the first day of the Performance Period, and the
ending stock price shall be the average closing stock price for such company for
the ninety (90) trading day period immediately preceding the last day of the
Performance Period.  Both averaging periods should include the impact of
re-invested dividends.  For purposes of this definition, the term “stock” shall
refer to (i) with respect to the Company, a share of Common Stock, and (ii) with
respect to each Peer Company, a share of its publicly-traded class of common
stock or partnership units, as applicable.

 

The following example illustrates the Total Shareholder Return calculation for
one company using a five (5) trading day averaging period and one year of
re-invested dividends:

 

13

--------------------------------------------------------------------------------


 

Step 1: Calculate Accumulated Shares from Reinvestment of Dividends on the
Ex-Dividend Date:

 

Ex-
Dividend
Date

 

Closing
Price
(A)

 

Actual Dividend
Paid
(B)

 

Shares
Purchased
(B / A) = C

 

Accumulated Shares
From Re-Invested
Dividends

 

11/15/15

 

$

10

 

$

0.05

 

0.0050

 

1.0239

 

8/15/15

 

$

8

 

$

0.05

 

0.0063

 

1.0189

 

5/15/15

 

$

9

 

$

0.05

 

0.0056

 

1.0127

 

2/15/15

 

$

7

 

$

0.05

 

0.0071

 

1.0071

 

1/1/15

 

 

 

 

 

 

 

1.0000

 

 

Step 2: Calculate Average Beginning and Ending Stock Price Applying 5 Trading
Day Averaging:

 

5 Trading
Day
Measurement
Period

 

Closing
Price
(A)

 

Accumulated Shares
From Re-Invested
Dividends
(B)

 

Asset
Value
(A * B)

 

5 Trading
Day
Measurement
Period

 

Closing
Price
(C)

 

Accumulated Shares
From Re-Invested
Dividends
(D)

 

Asset
Value
(C * D)

 

12/31/15

 

$

10.05

 

1.0239

 

$

10.29

 

12/31/14

 

$

9.05

 

1.0000

 

$

9.05

 

12/30/15

 

$

10.00

 

1.0239

 

$

10.24

 

12/30/14

 

$

9.00

 

1.0000

 

$

9.00

 

12/29/15

 

$

9.95

 

1.0239

 

$

10.19

 

12/29/14

 

$

8.95

 

1.0000

 

$

8.95

 

12/28/15

 

$

10.03

 

1.0239

 

$

10.27

 

12/28/14

 

$

9.03

 

1.0000

 

$

9.03

 

12/27/15

 

$

9.98

 

1.0239

 

$

10.22

 

12/27/14

 

$

8.98

 

1.0000

 

$

8.98

 

5-day average price with dividends re-invested:

 

$

10.24

 

 

 

 

 

 

 

$

9.00

 

 

Step 3: Calculate Total Shareholder Return:

 

[g11243mc03i005.jpg]

 

14

--------------------------------------------------------------------------------
